Citation Nr: 0905892	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
the Veteran's claim of entitlement to service connection for 
a low back condition, has been received.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July and September 2006 rating decisions by which the RO 
denied entitlement to the benefits sought herein.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2007.  He did not, however, 
appear for a video teleconference hearing scheduled to take 
place before a Veterans Law Judge in June 2008.  Pursuant to 
38 C.F.R. § 20.704(d) (2008), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issues of entitlement to service connection for a right 
knee disability and for a left knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By June 1990 decision, the Board denied the veteran's 
claim of service connection for a back disorder.  

2.  The evidence associated with the claims file subsequent 
to the June 1990 Board decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1990 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of service 
connection for a low back condition has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in 
May 2005 and January 2006 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent VA 
treatment records and providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that VA's statutory duty to provide a medical 
examination does not attach unless the claim is reopened.  
Regarding other types of assistance required under VCAA, the 
RO has obtained the service treatment records and VA medical 
treatment records dated from August 1979 to March 2007.  The 
record contains a finding of unavailability of Social 
Security Administration (SSA) records.  VA need not pursue 
SSA records any longer, as such efforts, apparently, would be 
futile.  38 C.F.R. § 3.159(c)(2).  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

In a June 1990 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a back disorder.  
Generally, Board decisions are final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Nonetheless, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the June 1990 Board decision was 
the last final disallowance, the Board must review all of the 
evidence submitted since that decision to determine whether 
the Veteran's claim of service connection should be reopened 
and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1990 Board 
decision consisted of the service treatment records 
reflecting two back injuries in service and a finding of a 
normal spine on separation; an October 1980 VA orthopedic 
examination report reflecting a normal spine on X-ray study 
and no objective evidence of a current low back disability; 
treatment records of A. Crosby, M.D. dated from November 1978 
to May 1980 discussing an injury in a November 1978 
automobile accident; treatment records of D. Olson, P.T. 
indicating reports of low back pain since 1974 and tenderness 
in the sacroiliac area; an August 1980 X-ray study report 
showing a normal lumbar spine; treatment records of M.G. 
O'Grady, M.D. dated from August to October 1980 pertaining to 
treatment of back pain; VA treatment records dated from 
November 1988 to February 1989 showing recurrent treatment 
for chronic low back pain; the Veteran's June 1989 hearing 
testimony arguing that his claimed low back disability was 
due to service; and a July 1989 VA orthopedic examination 
report indicating a diagnosis of a history of low back strain 
that was a residual of a low back injury and an X-ray study 
report revealing no defects of the spine.

Evidence received subsequent to the June 1990 Board decision 
consists of the Veteran's January 2007 hearing testimony 
detailing his contentions regarding low back injuries in 
service and assertions that residuals are present to this day 
and VA treatment records from August 1979 through March 2007 
reflecting intermittent treatment for the back.  The Board 
notes that some of the VA medical records associated with the 
record after June 1990 are duplicative of VA records 
available before that date.  

The Board has reviewed the evidence since the June 1990 Board 
decision and has determined that with the exception of some 
duplicative VA treatment records it is "new" in that it was 
not of record at the time of the June 1990 Board decision.  
The aforementioned evidence, however, is not "material" 
because it is not probative of the issue at hand, which is 
whether the Veteran's well documented back troubles are 
related to service.  The Board notes that the Veteran's own 
assertions as to the etiology of a current back disability 
are not considered competent medical evidence upon which the 
Board may rely because the Veteran is not shown to possess 
any medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board finds that the new evidence does 
not include any competent suggestion of a nexus between 
service and a current low back disability just as the 
evidence of record before June 1990 failed to do.  The new 
evidence, therefore, does not relate to any unestablished 
fact necessary to substantiate the Veteran's claim of service 
connection for a low back disability and thus does not 
present a reasonable possibility of substantiating his claim.  
38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for a low back condition is not reopened 
and remains denied.


ORDER

No new and material evidence having been received, the 
Veteran's claim of service connection for a low back 
condition is not reopened and remains denied.  


REMAND

Further development of the evidence is required before the 
Board can adjudicate the remaining issues on appeal.

The service treatment records indicate treatment for 
complaints concerning the knees.  On at least one occasion, 
namely in March 2007, a VA examiner apparently found credible 
the Veteran's assertions of his knees giving way.  The 
foregoing is suggestive of disabilities of the knees.  
Because there is at least some evidence of in-service knee 
injuries and post-service disability, the RO/AMC must 
schedule a VA orthopedic examination for a diagnosis of all 
knee disabilities and for an opinion regarding the etiology 
of any such disability.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(evidence that there may be a nexus between a current 
disability and service militates in favor of providing a VA 
medical examination in furtherance of a claim).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Copies of pertinent treatment records, 
VA and non-VA, covering the period from 
March 2007 to the present, should be 
obtained and added to the claims file.

2.  Schedule a VA orthopedic examination 
for a diagnosis of all disabilities of the 
knees.  If any disability is found, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the diagnosed 
disability(ies) is/are related to service.  
Pertinent documents in the claims file 
should be reviewed in conjunction with the 
examination, and the examination report 
should indicate whether the claims file 
was reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

3.  Review the entire record, undertake 
any other indicated development, and 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


